ON APPLICATION FOR REHEARING
Rehearing granted. In our original opinion we stated that the following documents were contained in the record on appeal: (1) a copy of a letter from plaintiff’s counsel addressed to Appellant’s counsel, dated December 14, 1978, requesting payment of the increase in 1977 taxes; (2) a copy of the 1977 tax notice issued to plaintiff setting forth the taxes for the year 1977; (3) a copy of a certified letter from plaintiff’s counsel addressed to counsel for Appellant, dated April 25, 1978, return receipt requested, indicating that plaintiff would tolerate no further delays in Appellant’s answering the supplemental petition; and (4) the pleadings and documents of record in the trial court which allegedly included the subject lease, the petition, the amended petition showing personal service on Appellant and the minute entry reflecting entry of a preliminary default on April 7, 1978.
Plaintiff’s petition recites that a copy of the lease is attached thereto and made part thereof. In our original opinion we noted that the lease was not in fact attached to the petition contained in the original record. The record shows that upon confirmation of default, the lease was offered into evidence. As originally received by this court the record contained an exhibit envelope which did not contain the lease but which, so far as we can recall, included the items listed as 1 through 3 hereinabove.
Since this matter has been before this court, the record was checked out by counsel for defendant and the exhibit envelope cannot now be located.
Under the circumstances we are not certain as to precisely which exhibits were included in the record as originally received by us.
Accordingly, it is ordered that this matter be remanded to the trial court for the sole purpose of completing the record by including therein the following: (1) subject lease; (2) items 1 through 3 above; and (3) any additional documents or offerings introduced into evidence as shown by the transcript of proceedings taken at the confirmation of the default.